Title: Enclosure: Alexander Campbell to William Heth, 1 November 1792
From: Campbell, Alexander
To: Heth, William



Richmond 1st Nov 1792
Dear sir

I received your favors relating to the Ship Abigail, You will be Pleased to be assured that in all communications from you, I feel myself desiring of pursuing what you think proper to be done: and this because I have had great reason to confide in your judgment with respect to the Subjects of your Office: but it becomes me, in some measure to consider the current of Decisions in the Treasury and where I find a Principle istablished there, to prevent expence to the Individual & mortification to ourselves, in Cases, where if that principle be adhered to, our process wou’d be of none avail.

In a Case like that of the Abigail there are no less than five Cases, in which the Secretary of the Treasury has released. How long he will continue to do so I cannot tell: but it seems to me that he will continue to do so, and that unless Congress interfere, there will be no possibility of judging as to the propriety of instituting process in any Case where he is the ultimate Judge. Indeed I have been o[b]liged, as you know, to take Judgment merely for Costs in a number of Instances, where the parties tho within the mischief & letter of the Congressional Law, wou’d, I was certain, be releaved by the Secretary, either entirely or in such a manner as to bring the Court & its Officers into Contempt. Conversing freely with those who trespass upon the regulations of Congress, I know, certainly, that the Service of process here does not excite in the greater part, of them, one uneasy feeling. They all look forward to a Treasury remission, and as they generally procure that, the Institution of process here becomes a mere Subject of ridicule. I have scrutinized the orders of remission from the Secretary, most carefully, in order to ascertain the principle of them: but their repugnancy is such as to shut out all hope of deriving from them any rule for my government in the Institution of process. The Case of Hunt stands as an high barrier against every rule, which I thought out to operate upon a Case like his. I have therefore declined to issue process in the Case of the Ship Abigail and as I may stand in need of a Justification, I hope you will be so good, as to transmit your letter & a Copy of this, to the Secretary of the Treasury, who, I am sure will find it necessary to adopt some Rule on the Subject to prevent the Confusion and take away that incertainty which have so much clogged the process of our Court in this District.
I am sir with great Esteem & respect your very   Obt servt.

Alexr. Campbell
To William Heth esqCollectorBermuda Hundred

